      Case 2:19-cv-02514-JAR-KGG Document 172 Filed 11/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                        Case No. 2:19-cv-02514-JAR-KGG
               Plaintiff,

       v.

CATHY PARKES d/b/a LEVEL UP RN

               Defendant.


                      PLAINTIFF’S NOTICE OF DEPOSITION OF
                   DEFENDANT CATHY PARKES d/b/a LEVEL UP RN

       TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure, Plaintiff Assessment Technologies Institute, L.L.C. will take the deposition upon oral

examination of Defendant Cathy Parkes d/b/a Level Up RN (“Parkes”). The deposition will

commence at 9:00 a.m. Pacific on December 17, 2020, via Zoom video conference pursuant to

and in accordance with the Stipulation Regarding Remote Deposition Protocol (Doc. No. 148).

The deposition will be taken by a notary public or other authorized officer and will continue

from day to day until concluded, or may be continued until completed at a future date or dates.

       PLEASE TAKE FURTHER NOTICE the deposition will be before a court reporter

authorized to administer oaths and will be recorded stenographically and by sound and video

recording. The deposition may be recorded using real time instant visual display of testimony.

//

//

//
     Case 2:19-cv-02514-JAR-KGG Document 172 Filed 11/17/20 Page 2 of 2




Dated: November 17, 2020           Respectfully submitted,

                                   STINSON LLP

                                   /s/ Robin K. Carlson
                                   Timothy J. Feathers (KS Bar No. 13567)
                                   Robin K. Carlson (KS Bar No. 21625)
                                   1201 Walnut Street, Suite 2900
                                   Kansas City, MO 64106-2150
                                   Tel.: 816-691-2754
                                   Fax: 816-412-1134
                                   timothy.feathers@stinson.com
                                   robin.carlson@stinson.com

                                   and

                                   GOODWIN PROCTER LLP

                                   Brett M. Schuman (Admitted Pro Hac Vice)
                                   Nicholas M. Costanza (Admitted Pro Hac Vice)
                                   Three Embarcadero Center, 24th Floor
                                   San Francisco, CA 94111
                                   Tel.: 415-733-6000
                                   Fax: 415-677-9041
                                   bschuman@goodwinlaw.com
                                   ncostanza@goodwinlaw.com

                                   I. Neel Chatterjee (Admitted Pro Hac Vice)
                                   Andrew S. Ong (Admitted Pro Hac Vice)
                                   601 Marshall Street
                                   Redwood City, CA 94063
                                   Tel.: 650-752-3100
                                   Fax: 650-853-1038
                                   nchatterjee@goodwinlaw.com
                                   aong@goodwinlaw.com

                                   Attorneys for Plaintiff
                                   ASSESSMENT TECHNOLOGIES INSTITUTE,
                                   L.L.C.




                                      2
